DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6-8, 11, 13-15 and 20-21 are objected to because of the following informalities:

For claim 1, Examiner believes this claim should be amended in the following manner:
A method for providing an augmented reality environment to a user interacting with technical data associated with a powered asset, the method comprising: 
causing display, by one or more processors of a user computing entity, of at least a portion of a digital model of the powered asset via an augmented reality user interface executing on the user computing entity, wherein (a) the augmented reality user interface is configured to display the portion of the digital model superimposed over at least a first portion of a line of vision for the user to simulate the augmented reality environment, (b) the portion of the digital model comprises one or more components of the powered asset, and (c) the one or more components are selectable via the augmented reality user interface; 
receiving, by the one or more processors, first input of the user selecting a first component of the one or more components; 
first component via the augmented reality user interface, wherein (a) the augmented reality user interface is configured to display the plurality of topics superimposed over at least a second portion of the line of vision for the user and (b) each of the plurality of topics is selectable via the augmented reality user interface; 
receiving, by the one or more processors, second input of the user selecting a topic of the plurality of topics, wherein the topic of the plurality of topics comprises instructions for performing a task with respect to the first component; 
responsive to receiving the second input, causing display, by the one or more processors, of the instructions for performing the task on the augmented reality user interface, wherein (a) the augmented reality user interface is configured to display the instructions superimposed over at least a third portion of the line of vision for the user and (b) the instructions identify a tool used in performing at least one of the instructions; and 
responsive to the user moving the line of vision to view a non-powered asset in which the tool is located, causing display, by the one or more processors, of a visual representation of the tool on the augmented reality user interface, wherein the augmented reality user interface is configured to display the visual representation of the tool superimposed over the non-powered asset viewable in the line of vision for the user.


The method of claim 1 further comprising: 
receiving telematics data for the first component from the powered asset by the user computing entity; and 
responsive to receiving the telematics data, causing display, by the one or more processors, of the telematics data, wherein the augmented reality user interface is configured to display the telematics data superimposed over at least a fourth portion of the line of vision for the user.

For claim 7, Examiner believes this claim should be amended in the following manner:
The method of claim 1 further comprising: 
receiving telematics data from the powered asset by the user computing entity; 
determining, by the one or more processors, specific data from the telematics data is related to performing the task; and 
causing display, by the one or more processors, of the specific data from the telematics data, wherein the augmented reality user interface is configured to display the specific data superimposed over at least a fifth portion of the line of vision for the user.



A computing system configured for providing an augmented reality environment to a user interacting with technical data associated with a powered asset, the computing system comprising at least one processor and at least one non-transitory memory including program code, the at least one non-transitory memory and the program code configured to, with the at least one processor, cause the computing system to at least: 
cause display of at least a portion of a digital model of the powered asset via an augmented reality user interface executing on [[the]] a user computing entity, wherein (a) the augmented reality user interface is configured to display the portion of the digital model superimposed over at least a first portion of a line of vision for the user to simulate the augmented reality environment, (b) the portion of the digital model comprises one or more components of the powered asset, and (c) the one or more components are selectable via the augmented reality user interface; 
receive first input of the user selecting a first component of the one or more components; 
responsive to receiving the first input, cause display of a plurality of topics associated with the first component via the augmented reality user interface, wherein (a) the augmented reality user interface is configured to display the plurality of topics superimposed over at least a second portion of the line of vision for the user and (b) each of the plurality of topics is selectable via the augmented reality user interface; 
first component; 
responsive to receiving the second input, cause display of the instructions for performing the task on the augmented reality user interface, wherein (a) the augmented reality user interface is configured to display the instructions superimposed over at least a third portion of the line of vision for the user and (b) the instructions identify a tool used in performing at least one of the instructions; and 
responsive to the user moving the line of vision to view a non-powered asset in which the tool is located, cause display of a visual representation of the tool on the augmented reality user interface, wherein the augmented reality user interface is configured to display the visual representation of the tool superimposed over the non-powered asset viewable in the line of vision for the user.

For claim 11, Examiner believes this claim should be amended in the following manner:
The computing system of claim 9, wherein the non-powered asset comprises a tag comprising the unique tracking identifier and the computing system comprises a reader configured to scan the tag to read the unique tracking identifier.



The computing system of claim 8, wherein the at least one non-transitory memory and the program code are configured to, with the at least one processor, cause the computing system to: 
receive telematics data for the first component from the powered asset; and 
responsive to receiving the telematics data, cause display of the telematics data, wherein the augmented reality user interface is configured to display the telematics data superimposed over at least a fourth portion of the line of vision for the user.

For claim 14, Examiner believes this claim should be amended in the following manner:
The computing system of claim 8, wherein the at least one non-transitory memory and the program code are configured to, with the at least one processor, cause the computing system to: 
receive telematics data from the powered asset; determine specific data from the telematics data is related to performing the task; and 
cause display of the specific data from the telematics data, wherein the augmented reality user interface is configured to display the specific data superimposed over at least a fifth portion of the line of vision for the user.



A non-transitory computer storage medium comprising instructions providing an augmented reality environment to a user interacting with technical data associated with a powered asset, the instructions being configured to cause one or more processors to at least perform operations configured to: 
cause display of at least a portion of a digital model of the powered asset via an augmented reality user interface executing on [[the]] a user computing entity, wherein (a) the augmented reality user interface is configured to display the portion of the digital model superimposed over at least a first portion of a line of vision for the user to simulate the augmented reality environment, (b) the portion of the digital model comprises one or more components of the powered asset, and (c) the one or more components are selectable via the augmented reality user interface; 
receive first input of the user selecting a first component of the one or more components; 
responsive to receiving the first input, cause display of a plurality of topics associated with the first component via the augmented reality user interface, wherein (a) the augmented reality user interface is configured to display the plurality of topics superimposed over at least a second portion of the line of vision for the user and (b) each of the plurality of topics is selectable via the augmented reality user interface; 
receive second input of the user selecting a topic of the plurality of topics, wherein the topic of the plurality of topics comprises instructions for performing a task with respect to the first component; 
third portion of the line of vision for the user and (b) the instructions identify a tool used in performing at least one of the instructions; and 
responsive to the user moving the line of vision to view a non-powered asset in which the tool is located, cause display of a visual representation of the tool on the augmented reality user interface, wherein the augmented reality user interface is configured to display the visual representation of the tool superimposed over the non-powered asset viewable in the line of vision for the user.

For claim 20, Examiner believes this claim should be amended in the following manner:
The non-transitory computer storage medium of claim 15, wherein the instructions are further configured to cause the one or more processors to at least perform operations configured to: 
receive telematics data for the first component from the powered asset; and 
responsive to receiving the telematics data, cause display of the telematics data, wherein the augmented reality user interface is configured to display the telematics data superimposed over at least a fourth portion of the line of vision for the user.



The non-transitory computer storage medium of claim 15, wherein the instructions are further configured to cause the one or more processors to at least perform operations configured to: 
receive telematics data from the powered asset; 
determine specific data from the telematics data is related to performing the task; and 
cause display of the specific data from the telematics data, wherein the augmented reality user interface is configured to display the specific data superimposed over at least a fifth portion of the line of vision for the user.

Appropriate correction is required.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
For independent claims 1, 8 and 15, Kritzler (U.S. Patent Application Publication 2019/0097896 A1) discloses a system and method for providing an augmented reality environment to a user interacting with technical data associated with a real-world object made up of electronic components as a powered asset (Figs. 3-4; page 1/par. 1 and page 4/par. 32-33), comprising: causing display of at least a portion of a digital representation of the powered asset via an augmented reality user interface, wherein (a) the augmented reality user interface is configured to display the portion of the digital (Fig. 3; page 4/par. 30-31); receiving first input of the user selecting a component of the one or more components (Fig. 3; page 4/par. 30-31); responsive to receiving the first input, causing display, by the one or more processors, of a plurality of topics associated with the component via the augmented reality user interface, wherein (a) the augmented reality user interface is configured to display the plurality of topics superimposed over at least a portion of the line of vision for the user and (b) each of the plurality of topics is selectable via the augmented reality user interface (Figs. 4-5; page 4/par. 32-35); receiving second input of the user selecting a topic of the plurality of topics, wherein the topic of the plurality of topics comprises instructions for performing a task with respect to the component (Figs. 4-5; page 4/par. 32-35); and responsive to receiving the second input, causing display of the instructions for performing the task on the augmented reality user interface, wherein (a) the augmented reality user interface is configured to display the instructions superimposed over at least a portion of the line of vision for the user and generally discloses a display of a virtual tool for performing at least one of the instructions (Fig. 5; page 4/par. 34-35).
Yuen (U.S. Patent Application Publication 2015/0062123 A1) similarly discloses a system and method for presenting augmented reality to perform inspection and maintenance for a real object (page 1/par. 6) and explains its augmented reality may 
However, the closest prior art as the combination of Kritzler and Yuen fails to disclose identifying a tool used in performing at least one of the instructions; and responsive to the user moving the line of vision to view a non-powered asset in which the tool is located, causing display, by the one or more processors, of a visual representation of the tool on the augmented reality user interface, wherein the augmented reality user interface is configured to display the visual representation of the tool superimposed over the non-powered asset viewable in the line of vision for the user.

Conclusion
This application is in condition for allowance except for the following formal matters: 
The claim objections discussed above in the Detailed Action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES TSENG/Primary Examiner, Art Unit 2613